Case 3:19-gp-00001-VAB Document5 Filed 05/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT

for the
District of Connecticut

Grievance Committee of US District Courtt

 

 

Plaintiff ) _
) = ~
% ) Case No. 3:1 9--gp-HO01yY AB)
Scott Garver
Defendant .
NOTICE OF APPEARANCE

To: The clerk of court and all parties of record

Iam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Scott Garver, pro se

Date: May 03, 2019 a Ar Aowe—

= Attorney's signature

 

Scott Garver ct06059

 

Printed name and bar number

315 Little Fawn Rd
Southington, CT 06489

 

Address

scottg5@cox.net

 

£-mail address

860-518-3039

 

Telephone number

860-426-1674

 

FAX number

Rev. 5/4/2011
Case 3:19-gp-00001-VAB Document5 Filed 05/06/19 Page 2 of 2

CERTIFICATE OF SERVICE

 

| hereby certify that on May 03, 2019 . a copy of foregoing was filed el ectronically and served

by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
by operation of the Court's electronic filing system or by mail to [Below list the names and addresses of anyone
unable to accept electronic filing] as indicate on the Notice of Electronic Filing. Parties may access this filing
through the Court's CM/ECF System.

 

Jennifier Willcox, Esq _
Vice President, Legal Services wu or ~~
Yale New Haven Health System Attorney’s signature =
789 Howard Ave CB 2309

New Haven, CT 06519
